Citation Nr: 0009448	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  92-06 258	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the May 9, 1969, rating decision of the agency of 
original jurisdiction, which denied entitlement to service 
connection for a heart condition, contained clear and 
unmistakable error.

2.  Whether the December 8, 1970, rating decision of the 
agency of original jurisdiction, which denied entitlement to 
service connection for a heart condition, contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Dr. Milly F. Golonka



FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1941 to July 1961.

2.  On June 4, 1999, the Board of Veterans' Appeals (Board) 
was in essence notified by the veteran's representative, 
through action taken before the United States Court of 
Appeals for Veterans Claims (Court), that the veteran had 
died on May [redacted] 1999.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 

2.  The Board's September 1998 decision, inter alia denying, 
for lack of entitlement under the law, claims that May 9, 
1969, and December 8, 1970, rating decisions denying 
entitlement to service connection for a heart condition 
contained clear and unmistakable error, is vacated as to 
those claims.  Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the veteran died during the pendency of his 
appeal before the Court with regards to the issues identified 
on the first page of this decision, and which had been denied 
by the Board in September 1998.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, 7 Vet. App. 
at 47.  As the Court pointed out in its Order of July 23, 
1999, whereby the veteran's case before the Court was 
dismissed, his appeal on the merits has become moot by 

virtue of his death and must be dismissed, both by the Court 
and the Board, for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

The Court also pointed out that, in circumstances such as 
these, the appropriate remedy, in addition to dismissing the 
appeal, is to vacate the Board decision from which the appeal 
was taken.  Landicho, 7 Vet. App. at 54.  With regard to the 
instant case, the Court ordered that the Board decision be 
vacated to the extent that it was adverse to the veteran; 
that is, that it be vacated as to the two issues that are 
identified on the first page of this decision.  That decision 
is accordingly vacated to that extent.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



